t c memo united_states tax_court bryan j brennan and kathryn j brennan a k a kathryn j law petitioners v commissioner of internal revenue respondent docket no date w curtis elliott jr for petitioners david a winsten for respondent memorandum opinion fay judge this case is before the court on petitioners' motion for award of reasonable_litigation_costs pursuant to section and rules through filed date 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise continued petitioners resided in aloha oregon at the time their petition was filed background petitioner bryan brennan became an amway distributor in amway produces various household products that it sells through direct marketing efforts of distributors such as peti- tioner distributors purchase products and receive bonuses from amway based on the volume of amway products sold by them distributors also recruit other people to be amway distributors downstream distributors amway distributors earn additional bonuses from amway based on the sales volume of the products sold by their downstream distributors by a statutory_notice_of_deficiency dated date respondent determined deficiencies in petitioners' federal income taxes of dollar_figure for the taxable_year and dollar_figure for the taxable_year respondent disallowed deductions related to petitioners' schedule c amway distributorship because respondent determined that the amway distributorship was not a business operated for profit in the alternative respondent determined that petitioners had failed to substantiate a few of their schedule c business deductions petitioners filed a petition in this court on date by order dated date the case was calendared continued indicated for trial in spokane washington during the trial session beginning on date prior to trial on date petitioners filed a motion for partial summary_judgment as to whether the requisite profit_motive existed in the operation of their amway business in conjunction with the motion for partial summary_judgment petitioners provided additional information to respondent relating to their amway business on date the parties filed a stipulation of settle- ment the stipulation of settlement reflects deficiencies of dollar_figure and dollar_figure for the taxable years and respectively on date petitioners filed a motion for award of reasonable_litigation_costs discussion in order to be awarded litigation costs petitioners must show that they exhausted all administrative remedies they met the net_worth requirement of sec_7430 they have substantially prevailed with respect to the amount in controversy or the most significant issue presented and the position of respondent was not substantially justified sec_7430 respondent concedes that petitioners satisfy conditions through leaving for decision the issue of substantial justification for respondent's position petitioners' motion for award of reasonable_litigation_costs was filed prior to the enactment of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 they bear the burden of proving that respondent's position in the proceedings was not substantially justified sec_7430 rule e a position is substantially justified when it is justified to a degree that could satisfy a reasonable person 487_us_552 it is not enough that a position simply has enough merit to avoid sanctions for frivolousness it must have a reasonable basis both in law and fact id whether the position_of_the_united_states in this proceeding was substantially justified depends on whether respondent's positions and actions were reasonable in light of the facts of the case and the applicable legal precedents 89_tc_79 affd 861_f2d_131 5th cir the inquiry must be based on the facts reasonably avail- able to respondent when the position was maintained 94_tc_685 the fact that respondent did not prevail in the under- lying litigation does not require a determination that the position of the internal_revenue_service was unreasonable 693_f2d_1387 fed cir however it remains a factor to be con- sidered 967_f2d_116 5th cir affg in part and revg in part and remanding tcmemo_1991_189 931_f2d_1044 5th cir respondent's position in this case was that petitioners did not engage in their amway activities for profit under sec_183 in the analysis of a case under sec_183 the determina- tion of whether the requisite profit objective exists depends upon all the surrounding facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs in making this determination more weight is accorded to objec- tive facts than to the taxpayer's statement of intent 78_tc_659 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors normally considered in determining the existence of the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which were earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation no single factor nor the existence of even a majority of the factors is controlling golanty v commissioner supra pincite 70_tc_715 affd 615_f2d_578 2d cir respondent has successfully litigated the sec_183 for profit issue in other cases involving amway distributorships specifically previous cases demonstrate that there are signifi- cant elements of personal pleasure attached to the activities of an amway distributorship see rubin v commissioner tcmemo_1989_290 further an amway distributorship presents taxpayers with opportunities to generate business deductions for essen- tially personal expenditures see 90_tc_960 affd without published opinion 899_f2d_18 9th cir poast v commissioner tcmemo_1994_399 with this in mind we consider the facts of the case herein ordinarily respondent initially takes a litigating position on the date she files her answer to the petition huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part on other grounds and remanding tcmemo_1991_144 therefore we begin by reviewing the facts reasonably available to respondent on date the date she filed her answer to the petition in order to evaluate the reasonable- ness of respondent's position id petitioners had suffered yearly losses from to which as a general trend grew as time progressed in and however petitioners earned substantial amounts of income from sources other than amway additionally petitioners did not provide respondent with either a business plan or profit projection sec_2 finally as noted above many activities associated with an amway distributorship have been found to contain significant elements of personal pleasure and benefit based upon prior cases and the facts available to her in this case respondent reasonably took the position in the answer that petitioners did not operate their amway distributorship with the objective of making a profit as respondent pursued her investigation she learned more facts concerning petitioners' amway operation in response to discovery requests petitioners provided respondent with docu- ments substantiating their expenditures through affidavits given by petitioners respondent learned that petitioners were receiving extensive guidance from a more experienced amway distributor perhaps most significantly in date respon- dent learned that petitioners reported a small profit from the activity for upon learning this information respondent reviewed her earlier position settlement negotiations were 2respondent attached a one-page document to her notice of objection to petitioners' motion for award of reasonable liti- gation costs filed date petitioners had provided this document to the revenue_agent petitioners claim that the docu- ment represents the profit projections of their amway business we agree with respondent's characterization of the document as indecipherable commenced in date and respondent conceded the for profit issue in date respondent is entitled to a reasonable period of time in which to review documentation and modify her position 92_tc_760 ndollar_figure 854_f2d_263 7th cir affg tcmemo_1987_52 in harrison v commissioner supra the court held that respondent's concession some months after she filed her answer was reasonable in this instance respondent conceded the sec_183 issue months after she filed her answer and within months after the information described above was brought to respondent's attention this concession falls within the boundaries of a reasonable period of time we conclude that respondent's position had a reasonable basis in both law and fact 487_us_552 accordingly we hold that respondent's position was substantially justified and that petitioner is not entitled to litigation costs under sec_7430 petitioners' motion will therefore be denied an appropriate order and decision will be entered
